               EXHIBIT 4

                        Part 3




Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 1 of 36
Pretzel Crisps Pretzel Crackers, Deli Style, Garlic Parmesan : Publix.com   https://www.publix.com/pd/pretzel-crisps-pretzel-crackers-deli-style-garl...




                       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 2 of 36

1 of 2                                                                                                                          10/24/2018, 11:24 AM
Pretzel Crisps Pretzel Crackers, Deli Style, Garlic Parmesan : Publix.com   https://www.publix.com/pd/pretzel-crisps-pretzel-crackers-deli-style-garl...




                       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 3 of 36

2 of 2                                                                                                                          10/24/2018, 11:24 AM
Pretzel Crisps Thin Deli Style, Everything | CVS.com               https://www.cvs.com/shop/pretzel-crisps-thin-deli-style-everything-prodi...



                  ®
          myCVS        Choose a Store          Weekly Ad                Sign In or Create an Account      Store Locator Español




                                                                                                                       0 Basket
          PharmacyMinuteClinic®ShopExtraCare®Contact                              Photo              Easy Reorder

           Shop all categories


           Home       Shop   Household & Grocery   Food & Snacks
                                                                                                       reg. $3.49
           Pretzels
                                                                                                        48.5¢ / oz.

           Pretzel Crisps Thin
           Deli Style, Everything                                         Qty
                                                                            1                   Add to basket
                             5.0 (1)


                                                                        Check store availability
                                                                        Prices may vary from online to in store.
                                                                        Change Store


                                                                        Not eligible for 2-day shipping.
                                                                        Expected delivery in 3-7 business days.
                                                                        Details




           You May Also Like




                        Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 4 of 36

1 of 1                                                                                                                 10/24/2018, 11:25 AM
VMG Snacks on Pretzel Crisps Exit - Private Equity Beat - WSJ                                   https://blogs.wsj.com/privateequity/2012/10/15/vmg-snacks-on-pretzel-c...




         This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
         http://www.djreprints.com.

         https://blogs.wsj.com/privateequity/2012/10/15/vmg-snacks-on-pretzel-crisps-exit/




                           Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 5 of 36

1 of 2                                                                                                                                                           10/24/2018, 11:26 AM
VMG Snacks on Pretzel Crisps Exit - Private Equity Beat - WSJ                                   https://blogs.wsj.com/privateequity/2012/10/15/vmg-snacks-on-pretzel-c...




                           http://on.wsj.com/P4Kq43




         Copyright ©2017 Dow Jones & Company, Inc. All Rights Reserved

         This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
         http://www.djreprints.com.




                           Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 6 of 36

2 of 2                                                                                                                                                           10/24/2018, 11:26 AM
Pretzel Crisps® (pretzelcrisps) on Pinterest                                      Page 1 of 11




                 Search for easy dinners, fashion, etc.     Sign up            Log in




                           Pretzel Crisps®
                           6,995 Followers • www.pretzelcrisps.com

                           Was making a pretzel from the best parts of the pretzel crazy or
                           genius? Both. Crazy genius. Because we’re snack geniuses.




            Pretzel Crisps®'s best boards




                                                                                        Privacy



        Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 7 of 36

https://www.pinterest.com/pretzelcrisps/                                           10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                                         Page 2 of 11




                 Search for easy dinners, fashion, etc.         Sign up            Log in




               Snackable Life Hacks                 Rethink Game Day Rec…
               Pretzel Crisps® • 77 Pins            Pretzel Crisps® • 109 Pins




               Snackable Kitchen & F…               Cripsy Crunchy Blogge…
               Pretzel Crisps® • 98 Pins            Pretzel Crisps® • 1,071 Pins




               Fun Food                             Rethink Snack Pair: Hu…
               Lot Crea   !!! • 83,859 Pins         Pretzel Crisps® • 114 Pins
                                                                                            Privacy



        Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 8 of 36

https://www.pinterest.com/pretzelcrisps/                                               10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                                         Page 3 of 11




                 Search for easy dinners, fashion, etc.         Sign up            Log in




               Bite-sized Halloween…                Rethink Chocolate Rec…
               Pretzel Crisps® • 92 Pins            Pretzel Crisps® • 49 Pins




               Snackable Healthy Foo…               Rethink Dip Recipes
               Pretzel Crisps® • 119 Pins           Pretzel Crisps® • 78 Pins




               Rethink Sweet Recipes                Deliteful Desserts
               Pretzel Crisps® • 190 Pins           Kelly Morrison • 14,497 Pins
                                                                                            Privacy



        Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 9 of 36

https://www.pinterest.com/pretzelcrisps/                                               10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                                       Page 4 of 11




                 Search for easy dinners, fashion, etc.         Sign up          Log in




               Rethink Breakfast Reci…              Rethink Better-For-Yo…
               Pretzel Crisps® • 33 Pins            Pretzel Crisps® • 77 Pins




               Good food to do                      Rethink Quick & Easy…
               Blondelish • 4,427 Pins              Pretzel Crisps® • 130 Pins




                                                                                          Privacy



       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 10 of 36

https://www.pinterest.com/pretzelcrisps/                                             10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                                              Page 5 of 11




                 Search for easy dinners, fashion, etc.         Sign up                 Log in




               Pretzel-taining: Hallo…              Rethink Seasonal Reci…
               Pretzel Crisps® • 250 Pins           Pretzel Crisps® • 152 Pins




               Rethink Savory Recipes               Travel in Food
               Pretzel Crisps® • 174 Pins           Beyond my Border - Travel Blogger



           More ideas from Pretzel Crisps®




                                                                                                 Privacy



       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 11 of 36

https://www.pinterest.com/pretzelcrisps/                                                    10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                            Page 6 of 11




                 Search for easy dinners, fashion, etc.   Sign up    Log in




                                                                              Privacy



       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 12 of 36

https://www.pinterest.com/pretzelcrisps/                                 10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                                                                    Page 7 of 11




                 Search for easy dinners, fashion, etc.                       Sign up                         Log in




              Picking watermelon   Watermelon salad       Fal decor   DYI Fall Decor                
                                                                                        Fall Decor- Outdoor

             How to Pick a Watermelon: Tips               Looking for simple, easy fall decor?
             from an Experienced Farmer                   Try these fall succulent planters! A
             See more                                     simple, inexpensive styrofoam core
                                                          pumpkin vase makes for beautiful
                                                          DIY fall decor.
                                                          See more




                                                                                                                       Privacy



       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 13 of 36

https://www.pinterest.com/pretzelcrisps/                                                                          10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                            Page 8 of 11




                 Search for easy dinners, fashion, etc.   Sign up    Log in




                                                                              Privacy



       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 14 of 36

https://www.pinterest.com/pretzelcrisps/                                 10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                            Page 9 of 11




                 Search for easy dinners, fashion, etc.   Sign up    Log in




                                                                              Privacy



       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 15 of 36

https://www.pinterest.com/pretzelcrisps/                                 10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                           Page 10 of 11




                 Search for easy dinners, fashion, etc.   Sign up    Log in




                                                                              Privacy



       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 16 of 36

https://www.pinterest.com/pretzelcrisps/                                 10/24/2018
Pretzel Crisps® (pretzelcrisps) on Pinterest                           Page 11 of 11




                 Search for easy dinners, fashion, etc.   Sign up    Log in




                                                                              Privacy



       Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 17 of 36

https://www.pinterest.com/pretzelcrisps/                                 10/24/2018
Recalls, Market Withdrawals, & Safety Alerts > Baptista's Bakery Issues...                     https://www.fda.gov/safety/recalls/ucm510965.htm




         Company Announcement


           When a company announces a recall, market withdrawal, or safety alert, the
           FDA posts the company's announcement as a public service. FDA does not
           endorse either the product or the company.



         Baptista's Bakery Issues
         Allergy Alert on Undeclared
         Milk in Snack Factory® Original
         Pretzel Crisps®
         For Immediate Release

         July 12, 2016



         Contact

         Consumers
                                                            Media
         Snack Factory® Consumer Affairs
           info@pretzelcrisps.com                           Laura Villarreal
         (mailto:info@pretzelcrisps.com)                      414-409-2123
           1-888-683-5400



         Announcement                                                          View Product Photos


         Baptista’s Bakery, Inc. announced a voluntary recall of a limited number of 30 oz.
         Snack Factory® Original Pretzel Crisps® packages because they may contain
         undeclared milk ingredients. People who have an allergy or severe sensitivity to milk
         run the risk of a serious or life threatening allergic reaction if they consume the
         affected product.

         This voluntary recall covers only the following product:

         Snack Factory® Original Pretzel Crisps®


                         Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 18 of 36

1 of 3                                                                                                                   10/24/2018, 11:29 AM
Recalls, Market Withdrawals, & Safety Alerts > Baptista's Bakery Issues...                   https://www.fda.gov/safety/recalls/ucm510965.htm




         30 oz packages
         UPC code: 049508250401
         Best By Date: 07-01-17

         No other Snack Factory® Original Pretzel Crisps® products or sizes were impacted.

         We are initiating this recall out of an abundance of caution after determining that
         seasoned product produced in the same facility may have been commingled with the
         product listed above.

         No illnesses have been reported as a result of this issue. Baptista’s Bakery has
         informed the U.S. Food & Drug Administration of this voluntary recall.

         To locate the Best By date, consumers should look on the bottom of the package.
         Consumers who have purchased the product listed above should not consume it, but
         should dispose of it or return it to the store where it was originally purchased.
         Consumers may also contact Snack Factory® Consumer Affairs for a full refund
         online at info@pretzelcrisps.com (mailto:info@pretzelcrisps.com) or by calling
         (888) 683-5400 between 8am and 5pm Central Standard Time. Please direct
         additional questions or concerns to Laura Villarreal at 414-409-2123 between 8 am
         and 6pm Central Standard Time.

                                                       ###


           Follow FDA


              Follow @US_FDA (https://twitter.com/US_FDA)            (/AboutFDA/AboutThisWebsite
              /WebsitePolicies/Disclaimers/default.htm)

              Follow FDA (https://www.facebook.com/FDA)            (/AboutFDA/AboutThisWebsite
              /WebsitePolicies/Disclaimers/default.htm)

              Follow @FDArecalls (https://twitter.com/fdarecalls) (/AboutFDA
              /AboutThisWebsite/WebsitePolicies/Disclaimers/default.htm)

              Recent Recalled Product Photos on FDA's Flickr Photostream
              (https://www.flickr.com/photos/fdaphotos/sets/72157663245186459/)        (/AboutFDA
              /AboutThisWebsite/WebsitePolicies/Disclaimers/default.htm)




           Product Photos




                        Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 19 of 36

2 of 3                                                                                                                 10/24/2018, 11:29 AM
Recalls, Market Withdrawals, & Safety Alerts > Baptista's Bakery Issues...                    https://www.fda.gov/safety/recalls/ucm510965.htm




                          More in Recalls, Market Withdrawals, & Safety Alerts
                          (/Safety/Recalls/default.htm)

                          Archive for Recalls, Market Withdrawals & Safety Alerts (/Safety/Recalls
                          /ArchiveRecalls/default.htm)

                          Enforcement Reports (/Safety/Recalls/EnforcementReports/default.htm)

                          Industry Guidance (/Safety/Recalls/IndustryGuidance/default.htm)

                          Major Product Recalls (/Safety/Recalls/MajorProductRecalls/default.htm)




                      Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 20 of 36

3 of 3                                                                                                                  10/24/2018, 11:29 AM
Pretzel Crisps - marlo marketing                                      https://marlomarketing.com/case-studies/pretzel-crisps/




          Home | Case Studies | Pretzel Crisps




                      Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 21 of 36

1 of 3                                                                                                10/24/2018, 11:29 AM
Pretzel Crisps - marlo marketing                                                 https://marlomarketing.com/case-studies/pretzel-crisps/




          Snack Factory, maker of Pretzel Crisps, the original flat pretzel cracker, has tasked marlo marketing with
          introducing a steady stream of new products to both consumer and trade audiences since 2014. In an
          increasingly cluttered snack category, marlo has successfully generated buzz and sales for the brand’s top
          innovations including its first ever gluten-free line.




          To differentiate Pretzel Crisps in a crowded category, we’ve focused on the brand’s unique flavors,
          proprietary recipes and better-for-you snack benefits to tie into popular consumption occasions and key
          selling seasons. By conducting strategic media outreach and developing creative product mailers, we’ve
          successfully targeted top media outlets to create interest during key snacking occasions including
          Hollywood award show season, back-to-school, holiday entertaining and more. We’ve also supplemented
          earned media coverage with strategically timed paid opportunities including satellite media tours,
          seasonal mat releases and high profile sampling executions and stunt activations at top industry trade
          shows. A steady stream of influencer seeding, consumer and press sampling events, recipe development
          and blogger partnerships ensures that Pretzel Crisps stays top of mind all year long.




          On behalf of Snack Factory Pretzel Crisps, marlo has secured more than 340 million impressions in top
          print, online and broadcast outlets since 2014. We’ve also coordinated more than 30 consumer and trade
          sampling events which have enabled us to directly engage with media, bloggers and celebrities. Along the
          way, Pretzel Crisps officially became America’s #1 Pretzel according to Nielsen’s 2014 Food Survey and
          continues to stand out in the better for you snack category.




                      Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 22 of 36

2 of 3                                                                                                           10/24/2018, 11:29 AM
Pretzel Crisps - marlo marketing                                                    https://marlomarketing.com/case-studies/pretzel-crisps/




                            marlo marketing | 38 Chauncy Street, 3rd Floor, Boston, MA 02111 | 617 375 9700
                                   79 Madison Avenue, 2nd Floor, New York, NY 10016 | 347 556 7414
                                                             Privacy Policy




                      Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 23 of 36

3 of 3                                                                                                              10/24/2018, 11:29 AM
ABOUT ME & CONTACT , PRIVACY P:lllCY & DISCLOSUR E                                                                                           I      f   fjJ    'I   @




                                                                                                                          •     SHOP     ~ VIEW CART




                                                     BltAKfAll I®I DINNIR ~ Dmm iY ON[ IKIll[]              Lt     IIOW loom ~ lRAVl1

09
 >EC        HrmMIN1 rmm (RIm
            Q   CANDY CANES. PEPPER"'INT. PRETZELS. WHITE CHOCOLATE




                             tl          13K


I"m hopelessly addicted to these Peppermint Preh.el Crisps and guess what?! ... you will be too!



                                                                                                                               Shawn Syphus
                                                                                                              Hi, I'm ShGwn ond I'n a busy mom of four;
                                                                                                             pretending to liye on a budget. I love to cook,
                                                                                                             ond explore new r«,pes, but they have to be
                                                                                                             quick ond .... sy with o. lew d ishes as possible.




                                                                         ..   ~'                                                 n[[n Kll
                                                                                                                                        .,
                                               \
                                                     :..
                                                     ,
                                                         ..    ,     -   ,~
                                                                              -~   ,

                                                                                                          CD     Kid Friendly                    One Skillet




                                                                              -•                          . . . . Pr~ ..~re   C~ker
                                                                                                                                        0
                                                                     ~
                                                                                                                                                 Slow Cooker
                                                                   .--r'.-'

                                   •
                                          •.. .
                                                     •        ~'                                          aD
                                                                                                          C
                                                                                                                 9xB Re<:ipes


                                                                                                                 JO Minute •
                                                                                                                                        •
                                                                                                                                        0
                                                                                                                                                 15 Minule,


                                                                                                                                                 Freezer Friendly


                                           .,. !.~
                                           C




                                  ' ," »
                                   I

                                                              .,"-
                                    '-
                                               •     ~
                                                              .,
                                                                     •
                                                                         ., •                               '~'''''~'
                                                                                                                               lIND A!lCm
                                                                                                                                        ' 4 ' 4 '/2-


                                                                                                                                       INGREDIENT SEJ.RCH




                                                                                                          Be The First To Know
                                                                                                          Join thousands who rectiYe new recipes,
                                                                                                          exclusiye content giveaways, and so mu ch more
Over Thanksgiving break we drove to see my family in Phoenix                                              in their inboxes each week!


            ," /                                                                                            Your First Name'
           ~       MY OTHER RECIPES
Irs not a very far drive, but irs still over 7 hours in the car with my kiddos Actually, it was just me     Last Name'

and our three girls. My husband took our son up to our new properly to carve out a road with some
heavy machinery Thafs no place for girls, so we drove to Phoenix to do fun things like see movies           Your Email'

and go shopping
           Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page   24
                                                                     Let Me Inl
                                                                                of 36
On the way back hame we stapped by a Trader Jae·s_ We don"t have one of these in town, so I
immediately stocked up on all things Christmas treals

One of the items we picked up were some Peppermint Prehel Crisps It was a relatively small bag, so
we promptly finished it off on our drive home




          Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 25 of 36
I knew I wanted to recreate them as soan as I got home. Because, well, they were absolutely delicious!

These pretzel crisps combine that salty - sweet flavor combo by coating each pretzel crips with a
peppermint infused white chocolate. Then, to tap it all off, we sprinkled them w,th same crushed
peppermint candies




                                                                                   •
                                                                 •.. .
                                   •                                 .
                                                                     .,

                         •


           •
                         ..
                     r
       ,
                                         •                                                    •
                                                     ,                                            "




                                                                              ,\
                                                                                   v
                                                                                           '"',
                                                                                            ' (4



               •                                                          J



                                                                                       •
                                                                                            - #




These are a super quick, no-bake treat thars perfect for a neighbor or teacher gift!

I just packaged same up in cute cellophane bags with a ribbon for each of my kid-s teachers

Of course you could always just make a batch for yourself. No harm there




           Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 26 of 36
This is one !reo! you con"! keep your honds offl


                       Moke sur .. you don't miss a thing! Follow I Wash You Dry hl!'re:

            FACEBOOK I PIN TER EST I GOOGLE. I TWITTER I INSTAGRAM I BLOGLOVIN



 Pe pperm int Pr et ze l C r isps

                      Print_;p<




                                                               Mylists                                  MyC~I"nd~r




 ~ Ingredients
  • 24 oz. white chocolate almond bark, melted acoord ingto package instructions
  • 1 to 2 drops peppermint oiVextract
  • 1 large bag plain pretze l criJs/thins
    1/2 cup finely crushed pepperm int candies (candy canes)


 .6 1nstructions
  1. Line thecountertop or a few baking sheets with parchment paper
  2. Add a drop or two of th e pepperm int o il/extract tothe melted wh ite chocolates and stir to combine
  3. Dunkeach pretzel crisp into th e melted choco late and use a fork to retrieve . Gent ly tap the fork aga inst the
     s ide of the bowl to let anye-:cess wh ite chocolate dripoff Place dipped pretzel on the parchment paper and
     sprinkle with crushed candy canes. Let cool comp letely.
  4. Store pretzels in an air t i gh~ container. Enjoy'



 ' Notes
 You can a lso drizzle a little m ilk chocolate aver the tops of these for an even p rett ier treat '




                                DON"T FORGET TO PIN THE RECIPE TO SAVE ITI




             Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 27 of 36
               tl          UK



  WAHD rom


              50 Peppermint and Candy Cane Inspired Treats
              I'm a total sucker for anything peppermint Aavored, so naturally




              Peppermint Brownie Pina
              I just got done dropping my husband off at the




              Peppermint Popcorn Mix
              Popcorn is a popular Ireat during the holidays It's one




                    122                   f
                          SHARES
                                                            "



                                About th outhor

                                     IKAWN
Case
 Shawn is3:17-cv-00652-KDB-DSC
          the Owner and Creator of I Wash You Dry_ Document
                                                   She loves to create43-3
                                                                       and Filed 10/29/18 Page 28 of 36
 share simDle. fcmilv -friendl" recioes with a bit of life sDrinkled in. Mom to"
                            adarable.> childre.>n and dwells in the.> de.>se.>rt af Sauthe.>rn Utah




t-   PREY                                                                                              NEXT      ~




                                                     " RESPONSES




•••              110 (lOIBINt AND j(([\\OIH\
                Octo!"'. 18 20Jl ot 349 am


                Good post. I find out something totally new and difficult on we.>bsite.>s I stumble.>upon
                each day_ It's always fascinating to Ie.>arn information from the.>ir author's and use.> a
                                                                                                            REPLY




                 little.> of their we.>b page.>s




                );.1.1001                                                                                   REPLY

                 jU"" 28, 2OJ7 at H)5 am


                 Made.> this last we.>ek and it was AWESOME!!) trying to find it again! Thanks so much!)




                MONm to lAm                                                                                 REPLY

                o..c"m!,... 12, 2016 at 815 pm


                This is also a very good post which I re.>ally e.>njoye.>d re.>ading It is not e.>ve.>ryday that I
                 have.> the.> possibility to se.>e.> something like.> this




                                                                                                            REPLY

                o..c"m!,... 10, 2016 at 1216 pm


                 Really gre.>at!




                                                   LEAVE A REPLY



          Comm"nt·




          Nom~ '                                                    Emo i)'




      I""l Notify me.> of follow-up comme.>nts by e.>mail

      I""l Notify me.> of ne.>w posts by e.>mail

      I""l By submitting this comme.>nt you agre.>e to share.> your name.>, e.>mail addre.>ss, website.>
      and IP addre.>ss with I Wash You Dry_ This information will not be.> use.>d for any purpose.>
      othe.>r than e.>nabling you to post a comme.>nt


                 *****
          Case 3:17-cv-00652-KDB-DSC
      Rate.> this re.>cipe.>         Document 43-3 Filed 10/29/18 Page 29 of 36
                                                    EJ.ltl .. ,:,:::, ::
                     I'm a busy mom of fou,                     fOllOW M[ ON [NllAWM
                     p,.,.t.,.nding to liv.,. on a budg.,.t
                     I lov.,. to took & .,.xplor.,.   new
                     ,.,.cip.,.s, but th.,.y hav.,. to b..
                     quick & flI'y with as f.,.w dish.,..
                     as pos.ibl.,.

ImCONN[(1. 0          O@@O
                      Newsletter


   s.,orch                                               Q
                                                                                       @ Foil"", on (n.logrom




COf'YRIGHT 20JII SHAWN SYPtlUS (I WASH YOU ORY) All RIGHTS RESERYED   !~



                           https://iwashyoudry.com/peppermint-pretzel-crisps/




             Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 30 of 36
Snack Factory Everything Pretzel Crisps | 7.2 Oz. | Chips, Crackers & A...                              https://www.hannaford.com/product/Snack-Factory-Everything-Pretzel-C...


                                                                                                                                                         Accessible View




                                                                                                                                                               0 items


                                                                                                                        Search

            Home   Departments    Deli   Hummus, Dips & Snacks     Chips, Crackers & Accompaniments


              All Departments
                                             You must select a store in order to view pricing information or add items to your shopping list.

                                         7.2 Oz.
            Deli
                                         Snack Factory Everything Pretzel Crisps
            Hummus, Dips &
            Snacks View All
                                                                     Write the first review
              Chips, Crackers &
              Accompaniments
                                         Share
            Hummus & Dips

            Olive Bar

            Pickles & Condiments




                                          nutritional information           read reviews

                                             Nutrition Facts                                          Ingredients
                                             Serving Size 0available not
                                             Servings per Container 7                                 Ingredients: ENRICHED WHEAT FLOUR
                                                                                                      (FLOUR, NIACIN, REDUCED IRON, THIAMIN
                                             Amount Per Serving
                                                                                                      MONONITRATE, RIBOFLAVIN, FOLIC ACID),
                                             Calories 110.00      Calories from Fat 5.00              SEASONING (SESAME SEEDS, SALT,
                                                                            % Daily Value*            POPPY SEEDS, DEHYDRATED ONION,
                                                                                                      DEHYDRATED GARLIC, CARAWAY SEEDS),
                                             Total Fat 1.00g                            0%
                                                                                                      SUGAR, MALT SYRUP (TAPIOCA SYRUP,
                                              Saturated Fat 0.00g                       0%
                                                                                                      MALT EXTRACT), SODA.
                                               Trans Fat 0.00g                          0%
                                             Cholesterol 0.00mg                         0%            Source: SNACK FACTORY INC
                                             Sodium 190.00mg                            8%
                                             Total Carbohydrate 24.00g                  8%
                                               Dietary Fiber 1.00g                      4%            Allergens and Nutritional Considerations
                                               Sugars 2.00g                             0%            Added Sugars, Gluten, Milk, Soy, Wheat
                                             Protein 2.00g                              0%

                                             Vitamin A 0%                   Vitamin C 0%
                                             Calcium 2%                          Iron 8%
                                             Vitamin D 0%                   Vitamin E 0%
                                             Vitamin K 0%                    Thiamin 0%
                                             Riboflavin 0%                      Niacin 0%
                                             Vitamin B6 0%                      Folate 0%
                                             Vitamin B12 0%                     Biotin 0%
                                             Panthothenate 0%            Phosphorus 0%
                                             Iodine 0%                   Magnesium 0%
                                             Zinc 0%                         Selenum 0%
                                             Copper 0%                   Manganese 0%
                                             Chromium 0%                Molybdenum 0%
                                             Chloride 0%                   Potassium 0%



                                             *Percent Daily Values are based on 2,000
                                             calorie diet. Your daily values may be higher
                                             or lower depending on your calorie needs




                         Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 31 of 36

1 of 2                                                                                                                                                   10/24/2018, 11:31 AM
Snack Factory Everything Pretzel Crisps | 7.2 Oz. | Chips, Crackers & A...              https://www.hannaford.com/product/Snack-Factory-Everything-Pretzel-C...



                                                            © 2018 Hannaford Bros. Co., LLC. All rights reserved.




                      Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 32 of 36

2 of 2                                                                                                                                   10/24/2018, 11:31 AM
PRETZEL CRISPS: The Importance of Evaluating A Trademark's Streng...   https://www.mintz.com/insights-center/viewpoints/2012-02-pretzel-crisp...




                    Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 33 of 36

1 of 4                                                                                                                   10/24/2018, 11:32 AM
PRETZEL CRISPS: The Importance of Evaluating A Trademark's Streng...   https://www.mintz.com/insights-center/viewpoints/2012-02-pretzel-crisp...




                    Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 34 of 36

2 of 4                                                                                                                   10/24/2018, 11:32 AM
PRETZEL CRISPS: The Importance of Evaluating A Trademark's Streng...   https://www.mintz.com/insights-center/viewpoints/2012-02-pretzel-crisp...




                                                                                                                      SIGN UP




                    Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 35 of 36

3 of 4                                                                                                                   10/24/2018, 11:32 AM
PRETZEL CRISPS: The Importance of Evaluating A Trademark's Streng...   https://www.mintz.com/insights-center/viewpoints/2012-02-pretzel-crisp...




                    Case 3:17-cv-00652-KDB-DSC Document 43-3 Filed 10/29/18 Page 36 of 36

4 of 4                                                                                                                   10/24/2018, 11:32 AM
